MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                           Jul 23 2015, 8:19 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Barbara J. Simmons                                       Gregory F. Zoeller
      Oldenburg, Indiana                                       Attorney General of Indiana

                                                               Eric P. Babbs
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael Daugherty,                                       July 23, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A04-1501-CR-19
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Amy M. Jones,
      Appellee-Plaintiff.                                      Judge

                                                               Cause No. 49F08-1405-CM-25596




      Najam, Judge.


                                         Statement of the Case
[1]   Michael Daugherty appeals his conviction for criminal mischief, as a Class B

      misdemeanor, following a bench trial. Daugherty presents a single issue for our


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-19| July 23, 2015             Page 1 of 4
      review, namely, whether the State presented sufficient evidence to support his

      conviction. We affirm.


                                    Facts and Procedural History
[2]   Daugherty and Larae Kesler’s granddaughter 1 have a child together (“Child”),

      but Kesler’s granddaughter is married to someone else (“Stepfather”).

      Daugherty had filed a “complaint” against Stepfather with the Indiana

      Department of Child Services (“DCS”) in an effort to prevent Stepfather from

      having any contact with Child. Tr. at 5. On May 10, 2014, Daugherty

      “brought the police” and someone from the DCS to Kesler’s Indianapolis

      residence looking for Stepfather and Child, but Kesler stated that they did not

      live there. Later that day, Kesler found Daugherty “standing at [her] bedroom

      window ripping [the] screen and . . . frame out of [the] window.” Id. at 6.

      Kesler called the police, but Daugherty had left the premises by the time the

      police arrived.


[3]   The State charged Daugherty with criminal mischief, as a Class B

      misdemeanor. The trial court found him guilty as charged following a bench

      trial, and the court sentenced him to 180 days with 176 days suspended. This

      appeal ensued.




      1
          We cannot find any reference to the granddaughter’s name in the record on appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-19| July 23, 2015       Page 2 of 4
                                     Discussion and Decision
[4]   Daugherty contends that the State presented insufficient evidence to support his

      conviction. Our standard of review for sufficiency of the evidence claims is

      well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence
              most favorable to the trial court ruling and affirm the conviction
              unless no reasonable fact-finder could find the elements of the
              crime proven beyond a reasonable doubt.


      Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations omitted)

      (internal quotation marks omitted).


[5]   To prove criminal mischief, as a Class B misdemeanor, the State was required

      to prove that Daugherty recklessly, knowingly, or intentionally damaged or

      defaced the bedroom window screen in Kesler’s home when he “ripp[ed] the

      screen from the window.” Appellant’s App. at 13; Ind. Code § 35-43-1-2(a)(1).

      At trial, Kesler testified that she saw Daugherty “ripping my screen and my

      frame out of my window.” Tr. at 6.


[6]   Daugherty’s sole contention on appeal is that, because Kesler and Daugherty

      were involved in a family dispute, Kesler was “bias[ed]” against him and had a

      “motive” to “punish [him] in retaliation for his filing a DCS complaint against


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-19| July 23, 2015   Page 3 of 4
      [Stepfather].” Appellant’s Br. at 6. But that contention is a request that we

      reassess witness credibility, which we cannot do. The State presented sufficient

      evidence to support Daugherty’s conviction.


[7]   Affirmed.


      Kirsch, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-19| July 23, 2015   Page 4 of 4